



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto-Dominion Bank v. 1633092
    Ontario Ltd., 2021 ONCA 6

DATE: 20210106

DOCKET: C67799

Pepall, Hourigan and Roberts
    JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff

(Appellant/Respondent by way of cross-appeal)

and

1633092 Ontario Ltd., 2362378
    Ontario Inc., Matthew Rooney and Haley Rooney

Defendants

(Respondents/Appellants by way of cross-appeal)

Oren Chaimovitch and Shawna Sosnovich,
    for the appellant/respondent in cross-appeal

Andrew D. Ferguson, for the
    respondents/appellants in cross-appeal

Heard in writing

On appeal from the judgment of Justice
    Michelle OBonsawin of the Superior Court of Justice, dated March 7, 2019, with
    reasons reported at 2019 ONSC 1473.

COSTS ENDORSEMENT

[1]

The parties costs submissions were brought to the
    attention of the panel on January 4, 2021.

[2]

Having considered them, we are of the view that success
    on the appeal and the cross-appeal was divided and that the parties should bear
    their own costs.  We so order.

S.E. Pepall
    J.A.

C.W. Hourigan
    J.A.

L.B. Roberts
    J.A.


